Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 1 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 2 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 3 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 4 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 5 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 6 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 7 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 8 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 9 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 10 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 11 of
                                      12
Case 1:17-cv-00844-WJM-SKC Document 198-1 Filed 12/02/19 USDC Colorado Page 12 of
                                      12
